Citation Nr: 0928994	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a left elbow 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2007 and January 2008, the Veteran filed claims 
for dependency allowance, which are referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a rating decision in April 1984, the RO denied service 
connection for a left elbow disability.  After the Veteran 
was provided notice of the adverse determination and of his 
right to appeal, he did not appeal the denial of service 
connection, and by operation of law the rating decision 
became final. 

In April 2005, the Veteran filed an application to reopen the 
claim of service connection for a left elbow disability.  

Where as here the claim of service connection has been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented. 

And whether or not the RO reopened the claim is irrelevant, 
as it is the Board's jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial). 

In a new and material evidence claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) requires notice to the Veteran 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the VCAA notice is not compliant with Kent.  

Accordingly, to ensure procedural due process, the case is 
remanded for the following:

1. Ensure VCAA compliance by letter that 
notifies the Veteran of the following: 

a). As the current application to reopen 
the claim for service connection for a 
left elbow disability was received after 
August 29, 2001, the notice should 
include the regulatory definition of new 
and material evidence currently in 
effect:

New evidence means existing evidence 
not previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise 
a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).

b). The notice must include the type of 
evidence needed to reopen the claim for 
service connection for a left elbow 
disability, namely, new and material 
evidence, pertaining to the reason the 
claim was previously denied, as well as 
the type of evidence needed to 
substantiate the underlying claim for 
service connection for a left elbow 
disability.

The Veteran's claim was previously 
denied by the RO in April 1984 based 
on findings that the Veteran 
fractured his left elbow prior to 
service and there was no indication 
that this condition was permanently 
aggravated during service.  Thus, in 
this case, in order for the Veteran 
to substantiate the claim to reopen 
with evidence that is material, he is 
required to submit evidence that 
indicates his left elbow disability 
was permanently aggravated during 
service.  

The type of evidence needed to 
substantiate the underlying claim of 
service connection is evidence of 
either aggravation of a preexisting 
disability or evidence of an injury, 
disease, or event, causing an injury 
or disease, during service; and 
evidence of a current disability. 

2. After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

